Griffith, P. J.,
The complaint in divorce was filed March 30, 1960. The sheriff’s return shows that it was served April 30, 1960, by the sheriff of Delaware County.
Pa. R. C. P. 1121 provides that the procedure in actions of divorce shall be in accordance with the rules relating to the action of assumpsit. Pa. R. C. P. 1009-(a) provides as follows:
*159“The writ, or the complaint, if the action is commenced by complaint, shall be served by the sheriff within thirty (30) days after issuance or filing.”
The complaint in this case was filed March 30,1960. The last day upon which the complaint could have been served legally on defendant was April 29, 1960. When service was actually made by the sheriff of Delaware County, the 30-day period provided by the Rules of Civil Procedure had already expired. Consequently, the service of the complaint on defendant was invalid and the court has not acquired jurisdiction over defendant’s person. As a result, the matter was not ripe for the appointment of a master and must be returned to the prothonotary’s office to await further proceedings by plaintiff who will no doubt reinstate the complaint and within 30 days thereafter serve defendant either personally or by publication.
Under the Comment in Goodrich-Amram Civil Practice for Pa. R. C. P. 1009(a) we find the following:
“Unless action is taken by application to the court under Rule 1003, or unless the parties make the agreement contemplated by that Rule, the writ or complaint will be ‘dead’ at the expiration of 30 days. It cannot be served thereafter unless some further action is taken under Rule 1010.”
In 2 Anderson Pa. Civ. Pract. 253, under the Comment applying to rule 1009, we find the following:
“The service must be made within thirty days after the issuance of the writ or the filing of the complaint if the action is begun by complaint.”
Also in Anderson we find the following comment-under rule 1010, p. 274:
“By rule 1009(a) the writ or complaint by which an action is commenced must be served within thirty days after issuance or filing. After that time it cannot be served and a service thereafter attempted has no validity unless the plaintiff has followed the proce*160dure of Rule 1010.” See also Bentley v. Bentley, 66 D. & C. 596.
We therefore enter the following

Decree

And now, September 29, 1960, after due consideration, it is hereby ordered and decreed that the appointment of the master in the above entitled case be vacated and that plaintiff proceed to obtain a valid service of the complaint in divorce and subsequently move for the appointment of a master.